                                                         IT IS ORDERED
                                                         Date Entered on Docket: March 14, 2019




                                                         ________________________________
                                                         The Honorable Robert H Jacobvitz
                                                         United States Bankruptcy Judge

______________________________________________________________________
                         UNITED STATES BANKRUPCTY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Elaine N. Allen aka Elaine N. Allen-Olmeda and Jaime J. Reyes aka Jaime J
            Olmeda,

                    Debtors.                            Case No. 19-10032-ja7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                    6548 Basket Weaver Ave. NW, Albuquerque, NM 87114

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on February 14, 2019, Docket No. 18 (the “Motion”), by

     Wells Fargo Bank, N.A. (“Movant”). The Court, having reviewed the record and the

     Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On February 14, 2019, Movant served the Motion and notice of the

     Motion (the “Notice”) on counsel of record for Debtors, Elaine N. Allen and Jaime J.

     Reyes, and the case trustee, Edward Alexander Mazel, (the “Trustee”) by use of the

     Court’s case management and electronic filing system for the transmission of notices, as


                                                                             File No. NM-19-151884
                                                                         Order, Case No. 19-10032-ja7
   Case 19-10032-j7     Doc 20     Filed 03/14/19    Entered 03/14/19 17:29:06 Page 1 of 5
  authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US

  Trustee by United States first class mail, in accordance with Bankruptcy Rules 7004 and

  9014;

          (b)    The Motion relates to the following property legally described as:




                 and commonly known as: 6548 Basket Weaver Ave. NW, Albuquerque,
                 NM 87114;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on March 7, 2019;

          (f)    As of March 11, 2019, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on March 11, 2019, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:


                                                                              File No. NM-19-151884
                                                                          Order, Case No. 19-10032-ja7
Case 19-10032-j7      Doc 20     Filed 03/14/19      Entered 03/14/19 17:29:06 Page 2 of 5
            (a)   To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtors is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtors or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an in rem judgment if Debtors are

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.




                                                                              File No. NM-19-151884
                                                                          Order, Case No. 19-10032-ja7
Case 19-10032-j7       Doc 20     Filed 03/14/19     Entered 03/14/19 17:29:06 Page 3 of 5
         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors

  and to enter into a loan modification with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Daniel Grunow
  McCarthy & Holthus, LLP
  Daniel Grunow, Esq.
  Attorney for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 3/11/2019
  dgrunow@mccarthyholthus.com




  COPIES TO:

  DEBTORS
  Elaine N. Allen
  6548 Basket Weaver Ave NW
  Albuquerque, NM 87114

  Jaime J. Reyes
  6548 Basket Weaver Ave NW
  Albuquerque, NM 87114


  DEBTOR(S) COUNSEL
  Albert W Schimmel, III
  spike@schimmellaw.com


  CASE TRUSTEE


                                                                           File No. NM-19-151884
                                                                       Order, Case No. 19-10032-ja7
Case 19-10032-j7      Doc 20     Filed 03/14/19     Entered 03/14/19 17:29:06 Page 4 of 5
  Edward Alexander Mazel
  edmazeltrustee@askewmazelfirm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE(S)
  Scott E. Turner
  Turner Law Firm, LLC on behalf of the Anasazi Ridge Homeowners Association, Inc.
  500 4th St., N.W.,
  Suite 200
  Albuquerque, NM 87102


  SPECIAL NOTICE
  Synchrony Bank
  claims@recoverycorp.com

  U.S. Eagle Federal Credit Union
  jbreen@useagle.org




                                                                      File No. NM-19-151884
                                                                  Order, Case No. 19-10032-ja7
Case 19-10032-j7     Doc 20    Filed 03/14/19   Entered 03/14/19 17:29:06 Page 5 of 5
